Opinion issued July 14, 2015




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00190-CV
                           ———————————
                        WELDON THOMAS, Appellant
                                        V.
           RESIDENTIAL CREDIT SOLUTIONS, INC., Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1054769


                         MEMORANDUM OPINION

      Appellant, Weldon Thomas, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this

appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2